Citation Nr: 1545517	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  07-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right breast cancer, to include as a result of exposure to ionizing radiation, high energy radar exposure, and chemicals exposure.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction (ED), and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1978 and from May 1983 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which is the Agency of Original Jurisdiction (AOJ).  In the May 2007 decision, the RO denied service connection for breast cancer.  In the May 2015 decision, the RO determined that a previously denied claim of entitlement to service connection for erectile dysfunction could not be reopened.  

In December 2007, the Veteran testified at a personal hearing before a Decision Review Officer.  In February 2009, he testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board initially denied the breast cancer service connection appeal in a July 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) and in April 2010 the Court granted a joint motion for remand (JMR1) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2009 decision, and remanded the matter to the Board for action compliance with the terms of the JMR1.  

In March 2011, the Board remanded this matter to the AOJ for additional development as requested by the Court.  Part of that Remand was for the AOJ to, in accordance with 38 C.F.R. § 3.311(a)(iii), obtain the Veteran's service personnel records and any DD Form 1141 Record of Occupational Exposure to Ionizing Radiation concerning the Veteran.  The Board also directed the AOJ to complete the regulatory development and procedures required by 38 C.F.R. § 3.311, as applicable.  Other directives involved providing the Veteran with a VA examination and obtaining a medical opinion.  

The AOJ conducted the requested development and returned the matter to the Board.  

In an August 2014 decision, the Board again denied the breast cancer service connection appeal.  The Veteran again appealed that decision to the Court.  

In June 2015, the Court again granted a joint motion for remand (JMR2) of the Parties, vacated the August 2014 decision, and remanded the matter to the Board for action consistent with the terms of JMR2.

In JMR2, the Parties agreed that the Board had not "adequately" explained how VA complied with its "duty to assist" the Veteran in developing the breast cancer claim where VA did not forward records to the Under Secretary of Health for a radiation dose estimate, notwithstanding the above.  The Parties agreed that the Veteran's DD Form 214 notes his military education as a NIKE Hercules Officer and his personnel records state that he was trained in proper assembly and maintenance "of highly sensitive U.S. weapons."  The Parties agreed that the Board had not explained why such records were not contemplated by the regulation and are not required to be forwarded to the Under Secretary for a dose estimate, notwithstanding the dearth of evidence in this case for the Under Secretary to address.  

In fact, in the August 2014 decision, the Board provided several pages of explanation as to why it found that the Veteran was not exposed to ionizing radiation during service and why there were no records to provide to the Under Secretary of Health for a dose estimate.  This explanation is contained from the first full paragraph of page 6 through the second full paragraph of page 11of the decision and from the first full paragraph of page 22 through the first full paragraph of page 23 of the decision.

This explanation included citing the Veteran's own testimony, principally that found on page 4 of the December 2007 DRO hearing transcript.  

Taking into consideration the far-reaching nature of the explanation that the Board provided in the August 2014 decision and the Parties agreement that it was not sufficient,  and to avoid even more delay in this case due to more litigation, the Board concludes that the proper action is to remand the issue for submission of all records to the Under Secretary of Health for a dose estimate, notwithstanding the above.

Turning to the second issue on the title page above, the AOJ issued a decision in May 2015 in which it determined that a claim of entitlement to service connection for erectile dysfunction could not be reopened; thus disallowing the claim it received in March 2015.  In September 2015, the AOJ received a notice of disagreement (NOD) with that May 2015 decision.  The record does not show that the disagreement was resolved or that the AOJ furnished a statement of the case (SOC) to the Veteran and his representative.  On remand, the AOJ must furnish the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit all of the Veteran's service records, including his personnel records and DD Form 214, to the Under Secretary for Health for an ionizing radiation dose estimate pursuant to the requirements of 38 C.F.R. § 3.311.  A review of this remand may assist the Under Secretary in understanding this case. 

2.  After completing the above development and any other development indicated by the results of doing so, readjudicate the claim of entitlement to service connection for breast cancer.  If the benefit is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the breast cancer matter to the Board, if otherwise in order.  

3.  Furnish to the Veteran and his representative an SOC in response to his September 2015 NOD with the May 2015 AOJ decision disallowing his claim of entitlement to service connection for erectile dysfunction.  Return the erectile dysfunction matter to the Board only if the appeal is completed with the filing of a Substantive Appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court of Appeals.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




